                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN

STAR A. BROTT,

                       Plaintiff,

       v.                                                      Case No. 18-C-255

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                       Defendant.


         DECISION AND ORDER REVERSING COMMISSIONER’S DECISION


       Plaintiff Star A. Brott filed this action for review of the final decision of the Commissioner

of Social Security denying her application for a period of disability and disability insurance benefits

under Title II of the Social Security Act. Brott claims that the administrative law judge (ALJ),

whose decision became the final decision of the Commissioner, erred in assessing the weight to be

accorded to the opinions of Brott’s treating psychiatrists, Drs. Fischer and Burney. For the reasons

stated below, the Commissioner’s decision will be reversed and remanded.

                                         BACKGROUND

       On January 22, 2010, Brott, who was forty-seven years old at the time, filed an application

for a period of disability and disability insurance benefits, alleging disability beginning December

1, 2003, due to bipolar disorder, anxiety, depression, strokes, and stomach problems. R. 167, 338,

343. Brott’s date last insured (DLI) was March 31, 2008. R. 322, 1274. Brott’s claims were denied

initially, on reconsideration, and by an ALJ. R. 169, 192, 199. The Appeals Council remanded the

case, and then an ALJ again found that Brott was not disabled. R. 17, 187. The Appeals Council
denied Brott’s request for review, and she appealed to this court. R. 1, 1360–63. On May 19, 2016,

this court remanded the case for further administrative proceedings upon joint motion of the parties.

R. 1365–73. ALJ William Shenkenberg conducted a hearing on December 1, 2016. R. 1271–1339.

Brott, who was represented by counsel, her husband, and a vocational expert (VE) testified.

R. 1278–1328.

       At the time of the December 1, 2016 hearing, Brott was fifty-three years old and lived in a

house with her husband, two daughters, and four grandchildren. R. 1278–79. At the hearing, Brott

testified that she had a high school education and that she received special education services

throughout her schooling due to her severe learning disabilities. R. 1284–86. When asked about

her medical conditions during the 2003–2008 period, Brott testified that she had bipolar disorder,

panic attacks, seizures, PTSD, paranoia, depression, migraines, a shoulder spur, and a stroke.

R. 1289–97. She testified that her panic attacks, depression, and “mental health in general” had

worsened since 2008. R. 1290–92. Regarding employment, Brott testified that, prior to 2003, she

worked as a bakery worker and certified nursing assistant (CNA), but that she left her work as a

CNA after having a stroke, which limited her strength to a point where she felt she could no longer

perform the work. R. 1304–06. She further testified that, after 2003, she briefly worked as a deli

worker and telephone survey caller, but she left both jobs, one due to anxiety, shortly after starting.

R. 1304–05, 1307–08. James Brott, Star Brott’s husband, testified that, during the 2003–2008

period, Star had difficulty staying on task, that she suffered from anxiety and memory decline, and

that she was short-tempered due to PTSD. R. 1313–15.

       In a twenty-page written decision dated February 24, 2017, the ALJ concluded that Brott was

not disabled within the meaning of the Social Security Act from her alleged onset date of December


                                                  2
1, 2003, through March 31, 2008, her DLI. R. 1261–62. To reach this conclusion, the ALJ

followed the Social Security Administration’s five-step sequential evaluation process. At step one,

the ALJ determined that Brott had not engaged in substantial gainful activity from December 1,

2003, through March 31, 2008. R. 1246. At step two, the ALJ found that Brott had the following

severe impairments: bipolar disorder, PTSD, anxiety, borderline personality disorder,

asthma/chronic obstructive pulmonary disease (COPD), status-post wrist surgeries, bilateral

shoulder degenerative joint disease, headaches, and obesity. R. 1246. At step three, the ALJ

determined that Brott did not have an impairment or combination of impairments that met or

medically equaled one of the impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. R. 1248.

       After reviewing the record, the ALJ concluded that Brott had the residual functional capacity

(RFC) to

       perform light work as defined in 20 C.F.R. 404.1567(b), subject to the following
       limitations: no climbing ladders, ropes, or scaffolds; occasional overhead reaching
       bilaterally; frequent handling and fingering bilaterally; avoid all exposure to irritants,
       such as fumes, odors, dust, gases, and poorly-ventilated areas; able to understand,
       remember, and carry out simple instructions and perform simple, routine tasks; work
       in a low stress job with occasional decisionmaking and occasional changes in the
       work setting; work with no production rate or pace work; brief and incidental
       interaction with the public; occasional interaction with coworkers and no tandem
       tasks; occasional interaction with supervisors; and able to maintain concentration,
       persistence, and pace in two-hour increments, consistent with normal breaks and
       lunch, and consistent with unskilled work.

R 1250. With these limitations, the ALJ found at step four that, through her DLI, Brott was unable

to perform her past relevant work as a nurse assistant and baker helper. R. 1259. At step five,

however, the ALJ determined that there were jobs that existed in significant numbers in the national

economy that Brott could have performed through her DLI, such as inspector, routing clerk, and




                                                   3
merchandise marker. R. 1259–60. After the ALJ’s decision became final, R. 1241, Brott

commenced this action for judicial review.

                                       LEGAL STANDARD

        The Commissioner’s final decision will be upheld if the ALJ applied the correct legal

standards and supported his decision with substantial evidence. 42 U.S.C. § 405(g); Jelinek v.

Astrue, 662 F.3d 805, 811 (7th Cir. 2011). Substantial evidence is “such relevant evidence as a

reasonable mind could accept as adequate to support a conclusion.” Schaaf v. Astrue, 602 F.3d 869,

874 (7th Cir. 2010). Although a decision denying benefits need not discuss every piece of evidence,

remand is appropriate when an ALJ fails to provide adequate support for the conclusions drawn.

Jelinek, 662 F.3d at 811. The ALJ must provide a “logical bridge” between the evidence and

conclusions. Clifford v. Apfel, 227 F.3d 863, 872 (7th Cir. 2000).

        The ALJ is also expected to follow the Social Security Administration’s (SSA) rulings and

regulations in making a determination. Failure to do so, unless the error is harmless, requires

reversal. Prochaska v. Barnhart, 454 F.3d 731, 736–37 (7th Cir. 2006). In reviewing the entire

record, the court does not substitute its judgment for that of the Commissioner by reconsidering

facts, reweighing evidence, resolving conflicts in evidence, or deciding questions of credibility.

Estok v. Apfel, 152 F.3d 636, 638 (7th Cir. 1998). Finally, judicial review is limited to the rationales

offered by the ALJ. Shauger v. Astrue, 675 F.3d 690, 697 (7th Cir. 2012) (citing SEC v. Chenery

Corp., 318 U.S. 80, 93–95 (1943); Campbell v. Astrue, 627 F.3d 299, 307 (7th Cir. 2010)).

                                             ANALYSIS

        Brott claims that the ALJ failed to properly weigh the opinions of her treating psychiatrists,

Drs. Fischer and Burney. Under the regulations in effect at the time of the ALJ’s decision, the ALJ


                                                   4
must give a treating source’s medical opinion on the nature and severity of the claimant’s

impairments “controlling weight” if the opinion “is well-supported by the medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial

evidence in . . . [the] record.” 20 C.F.R. § 404.1527(c)(2); SSR 96-2p. If an ALJ gives the treating

source’s medical opinion lesser weight, he must articulate “good reasons” for doing so.

§ 404.1527(c)(2). In such a case, “the regulations require the ALJ to consider the length, nature,

and extent of the treatment relationship, frequency of examination, the physician’s specialty, the

types of tests performed, and the consistency and supportability of the physician’s opinion” in

determining the weight to give the medical opinion. Id.; Moss v. Astrue, 555 F.3d 556, 561 (7th Cir.

2009).

         On May 21, 2007, Dr. Fischer completed a psychiatric questionnaire regarding Brott.

R. 476–78. In this questionnaire, Dr. Fischer noted that he saw Brott once or twice per month

between January 22 and April 16, 2007. R. 476. Regarding Brott’s orientation and affect, Dr.

Fischer described Brott as well-oriented with labile affect that drifted between sad, tearful, and

anxious. Id. Dr. Fischer described Brott’s memory as generally intact and noted that her

concentration was at times impaired by flashbacks and painful memories. Id. Dr. Fischer further

noted that Brott’s thought processes were intact and that she would occasionally experience auditory

hallucinations and paranoia related to her father. Id. Dr. Fischer described Brott’s personal habits

(i.e. dress, grooming, hygiene) as generally intact, and he noted that she would at times require

assistance from family to leave home due to anxiety and paranoia, but that her ability to leave home

was improving. R. 477. Dr. Fischer noted that Brott had depressive symptoms half the days of each

month for the past three years and that symptoms were at times severe. Id. Dr. Fischer observed


                                                 5
that Brott’s ability to relate to others was superficially okay but fluctuated. R. 478. Lastly, Dr.

Fischer noted that Brott was responding well to treatment, that her prognosis was fair to good with

continued psychotherapy; that she had a good ability to understand, carry out, and remember

instructions; and that she was moderately to severely impaired in her ability to respond appropriately

to supervision, coworkers, and routine work pressures and changes in a work setting. R. 478.

        On February 10, 2011, Dr. Burney completed anxiety and depression RFC reports on Brott.

In these reports, Dr. Burney noted that Brott exhibited anxiety accompanied by motor tension,

autonomic hyperactivity, apprehensive expectation, vigilance and scanning; persistent irrational fear

of a specific object, activity, or situation that results in a compelling desire to avoid the dreaded

object, activity, or situation; recurrent severe panic attacks manifested by a sudden unpredictable

onset of intense apprehension, fear, terror, and sense of impending doom occurring on the average

of at least once a week; and recurrent and intrusive recollections of a traumatic experience that are

a source of marked distress. R. 911. Dr. Burney wrote that Brott had a combination of severe mood

problems, that he strongly suspected that Brott had bipolar disorder, with most mood problems

related to depression, and that Brott had a personality disorder with strong borderline tendencies and

a long history of sedative hypnotic abuse that makes treatment very challenging. R. 912.

        Dr. Burney further observed that Brott experienced symptoms of bipolar and depressive

syndromes, including anhedonia or pervasive loss of interest in almost all activities, appetite

disturbances with weight change, sleep disturbance, psychomotor agitation or retardation, decreased

energy, feelings of guilt or worthlessness, difficulty concentrating or thinking, and suicidal thoughts.

R. 914–15. Dr. Burney also noted that Brott suffered from manic syndrome, characterized by flight

of ideas, variable decreased need to sleep, and easy distractability. R. 914. Based on his


                                                   6
observations of Brott’s mental conditions, Dr. Burney indicated that Brott had extreme functional

limitations in activities of daily living, social functioning, concentration, persistence, or pace, and

continual episodes of deterioration or decompensation in work or work-like settings. R. 913, 916.

       Before assessing Drs. Fischer and Burney’s opinions, the ALJ set forth the proper legal

standard he was to follow, including the factors he was to consider. R. 1257–58. The ALJ assigned

partial weight to Dr. Fischer’s opinion and little weight to Dr. Burney’s opinion. Regarding Dr.

Fischer’s opinion, the ALJ explained that the record warranted some limitations in Brott’s ability

to interact with the public and coworkers but “[did] not support a finding of severe limitation during

the relevant time period.” R. 1258. Regarding Dr. Burney’s opinion, the ALJ noted that Dr. Burney

“provided his opinion several years after the date last insured and did not indicate to what time

period his assessment related.” Id. The ALJ further noted that, “although both physicians had the

opportunity to treat the claimant for her mental health complaints, their assessments are unsupported

by objective signs and findings in the preponderance of the record for the time period at issue.” Id.

Specifically, the ALJ highlighted several records showing that Brott was responding well to

treatment and noted that such records “show few objective findings and primarily document the

claimant’s subjective complaints.” Id. According to these records, Brott’s symptoms showed

significant improvement after only a few months of treatment in mid-2005 and early-2006, and

despite a few exacerbations, with adjustments to her medications and regular treatment, in early-

2008. The ALJ observed that Dr. Burney himself reported that Brott seemed to be doing “quite

well” and that “he documented an essentially normal mental status examination.” R. 876–77, 1255,

1258. Lastly, the ALJ indicated that Brott’s lack of treatment appeared to result from inconsistent

attendance rather than financial or insurance issues. R. 1258.


                                                  7
        Under the law of this circuit, the ALJ failed to provide good reasons for giving Drs. Fischer

and Burney’s opinions lesser weight. First, although the ALJ correctly observed that the timing of

Dr. Burney’s opinion could cut against its weight given that the relevant period for Brott’s disability

was December 2003 to March 2008, that Brott testified that her mental health worsened since 2008,

R. 1290–92, and that Dr. Burney only began treating Brott three months before the end of her

insured period, R. 536–39, the ALJ could have, but did not, seek clarification from Dr. Burney

about the period to which his observations pertained. See Sims v. Apfel, 530 U.S. 103, 110–11

(2000) (“Social Security proceedings are inquisitorial rather than adversarial. It is the ALJ’s duty

to investigate the facts and develop the arguments both for and against granting benefits.”); Smith

v. Apfel, 231 F.3d 433, 437 (7th Cir. 2000) (“Although a claimant has the burden to prove disability,

the ALJ has a duty to develop a full and fair record.”); see also 20 C.F.R. § 404.1520b(b) (setting

forth options for considering evidence, including the option of recontacting a medical source); but

cf. Britt v. Berryhill, 889 F.3d 422, 427 (7th Cir. 2018) (holding that an ALJ did not need to re-

contact a physician to explain inconsistencies where the record contained adequate information for

the ALJ to render a decision). Indeed, Dr. Burney does not state that his opinion fails to encompass

his pre-DLI treatment of Brott; while unlikely, it may be that Dr. Burney’s opinion focused

primarily or even exclusively on pre-DLI treatment. The ALJ was too quick to assume, without

clarification, that Dr. Burney’s opinion was of little relevance to the period at issue, especially since

it was in large part consistent with that of Dr. Fischer.

        Second, the ALJ improperly discounted Drs. Burney and Fischer’s opinions as unsupported

by objective signs and findings in the record merely because Brott showed relatively good response

to mental health treatment and medications on several occasions during the time period at issue.


                                                   8
The Seventh Circuit has observed that “a person who suffers from a mental illness will have better

and worse days, so a snapshot of a single moment says little about her overall condition.” Punzio

v. Astrue, 630 F.3d 704, 710 (7th Cir. 2011) (citations omitted). While relevant, evidence of three

“good days” over three years without mention of treatment records before, between, and after those

moments is an insufficient basis for discounting treating source opinions, especially when it comes

to mental illness. See id.; Mischler v. Berryhill, No. 18-1523, __ F. App’x __, 2019 WL 1299948,

at *4 (7th Cir. Mar. 20, 2019). To be fair, the ALJ noted that Brott experienced “a few

exacerbations” during that time period, R. 1258, but the ALJ did not explain why those

exacerbations were irrelevant or otherwise deserving of little weight. In fact, Brott had three

separate in-patient hospitalizations during the relevant time period and at least one suicide attempt.

The fact that she seemed to be doing better or even well on office visits is not inconsistent with her

treating physicians’ opinions that she lacks the capacity to sustain work-related activities for eight

hours a day, five days a week on a sustained basis. In short, to avoid the criticism of “cherry-

picking” evidence, the ALJ cannot rely on the “good days” and cursorily dismiss the “bad days”

without adequate explanation. See Denton v. Astrue, 596 F.3d 419, 425 (7th Cir. 2010).

       Additionally, although the ALJ properly articulated the factors he was to follow in assessing

the weight to assign Drs. Fischer and Burney’s opinions, he failed to consider several of the factors,

such as the length, nature, and extent of the treatment relationships; the frequency of examination;

and the specialization of Drs. Fischer and Burney. See 20 C.F.R. § 404.1527(c)(2) and (5). To the

extent that the ALJ justified assigning less than controlling weight to Drs. Fischer and Burney’s

opinions based on the supportability and consistency factors, § 404.1527(c)(3)–(4), he did not

articulate adequate reasons.


                                                  9
       The principal reason the ALJ cited for giving the opinions of Brott’s treating physicians

lesser weight appears to be that “their assessments are unsupported by objective signs and findings

in the preponderance of the record for the time period at issue.” R. 1258. As the ALJ explained,

their treatment notes “show few objective findings and primarily document the claimant’s subjective

complaints.” Id. In light of the factors the ALJ is instructed to consider in weighing the opinions

of medical sources, this may seem a legitimate reason to discount the opinions of Drs. Fischer and

Burney. According to the regulations, “[t]he more a medical source presents relevant evidence to

support a medical opinion, particularly medical signs and laboratory findings, the more weight we

will give that medical opinion.” 20 C.F.R. § 404.1527(c)(3). The regulations define medical

“signs” as:

       one or more anatomical, physiological, or psychological abnormalities that can be
       observed, apart from your statements (symptoms). Signs must be shown by
       medically acceptable clinical diagnostic techniques. Psychiatric signs are medically
       demonstrable phenomena that indicate specific psychological abnormalities, e.g.,
       abnormalities of behavior, mood, thought, memory, orientation, development, or
       perception, and must also be shown by observable facts that can be medically
       described and evaluated.

§ 404.1502(g). The term “laboratory findings” means:

       one or more anatomical, physiological, or psychological phenomena that can be
       shown by the use of medically acceptable laboratory diagnostic techniques.
       Diagnostic techniques include chemical tests (such as blood tests),
       electrophysiological studies (such as electrocardiograms and
       electroencephalograms), medical imaging (such as X–rays), and psychological tests.

§ 404.1502(c). Symptoms, on the other hand, are defined as “your own description of your physical

or mental impairment.” § 404.1502(i). Given these definitions, the ALJ can be forgiven for

thinking that the fact that Brott’s psychiatrists seemed to base their opinions on Brott’s own

description of what she was experiencing was a reason to discount the weight of those opinions.


                                                10
        The Seventh Circuit has made clear, however, that in the mental health realm, the distinction

between symptoms and signs breaks down. In Mischler, the court explained:

        The Commissioner argues that Dr. Dennison’s opinion was not supported by
        medical evidence because she simply “noted and recorded” Mischler’s complaints.
        As the Commissioner puts it, “the act of transcription does not transform her
        subjective allegations into medical evidence.” We do not find this observation
        helpful. A psychiatrist does not merely transcribe a patient’s subjective statements.
        Mental-health assessments normally are based on what the patient says, but only
        after the doctor assesses those complaints through the objective lens of her
        professional expertise. See Price v. Colvin, 794 F.3d 836, 840 (7th Cir. 2015).
        Further, the trained physician, not the ALJ, is better positioned to discern “true”
        complaints from exaggerated ones. See id.

2019 WL 1299948, at *5. Under the law of this circuit, it thus appears that a claimant’s description

of her symptoms, unless explicitly rejected by her treating physician, are a sufficient basis to require

the physician’s opinion be given controlling weight under 20 C.F.R. § 404.1527(a)(2). As the court

explained in Adaire v. Colvin, in criticizing the ALJ’s decision to discount the opinion of the

plaintiff’s treating physician because neither he nor a therapist had witnessed the panic attacks on

which it was based:

        That was no basis for disbelieving that he experiences panic attacks. He said he did,
        the psychologist and the therapist believed him, and the administrative law judge
        had no basis for disbelieving them. The logic of her remark is that nothing an
        applicant says should be believed; disability determinations should be based entirely
        on the results of medical tests.

778 F.3d 685, 688 (7th Cir. 2015).

        To a large extent, these holdings reflect the very nature of mental impairments and the

limitations of the psychiatric profession. The plain fact is that there are no laboratory tests that can

detect the presence or measure the extent of many if not most mental impairments. And in most

cases, psychologists and psychiatrists are not in a position to “medically describe and evaluate”



                                                  11
“observable facts” that show specific “psychological abnormalities,” such as “abnormalities of

behavior, mood, thought, memory, orientation, development, or perception.” § 404.1502(g). Post-

traumatic stress disorder and depression are particularly dependent on a patient’s self report:

        Many lawyers assume, erroneously, that diagnoses of mental disorder are based on
        some proper combination of self report and the psychiatrist’s examination.
        However, many diagnoses either cannot be validated by objective testing or are so
        difficult to validate that routine clinical practice relies solely on self report. For
        example, if a person claims to have post traumatic stress disorder, objective
        validation of the assertion is difficult, if not impossible. Can we confirm whether
        he was tortured twenty years ago and whether he has nightmares every time he goes
        to sleep? Similarly, a diagnosis of depression is almost wholly dependent on the
        individual’s self report. For such diagnoses, the ethical psychiatrist should state not
        only his or her diagnostic conclusion but should also clarify that the conclusion
        relies heavily on the self report of a potentially biased evaluee and cannot be
        supported by any objective measures. The deceptive psychiatrist, seeking to have
        his or her opinion accepted as gospel (and not subjected to the rigors of annoying
        cross-examination), will delete such clarification.

Ansar M. Haroun, M.D., & Grant H. Morris, Weaving a Tangled Web: The Deceptions of

Psychiatrists, 10 J. CONTEMP. LEGAL ISSUES 227, 237 (1999).

        In any event, for the reasons set forth above, the ALJ must avoid rejecting or discounting

the opinions of treating physicians because they appear to be based primarily on the patient’s self-

reported symptoms. Of course, in most cases, this means the ALJ will be required to accept the

limitations a claimant’s psychologist or psychiatrist lists in answering the type of questionnaires that

Drs. Fischer and Burney filled out in this case. But knowing that if the claimant’s doctor accepts

the claimant’s self-reported symptoms, the ALJ must also accept them, absent specific evidence in

the record to the contrary, should allow the Commissioner to decide cases more quickly and avoid

the substantial expense, effort, and delays that result from judicial review and appeal. In this case,




                                                  12
because the ALJ failed to articulate good reasons for giving Dr. Fischer’s opinion partial weight and

Dr. Burney’s opinion little weight, the Commissioner’s decision must be reversed.

        Brott requests that the court order that benefits be awarded forthwith instead of remanding

the case, given the strength of the evidence and the long history. Despite the history of the case and

the evidence of record, this is not an appropriate case for the court to order that benefits be awarded.

“[A]n award of benefits is appropriate only if all factual issues have been resolved and the record

supports a finding of disability. This is so because a court does not have the authority to award

disability benefits on grounds other than those provided under 42 U.S.C. § 423.” Briscoe ex rel.

Taylor v. Barnhart, 425 F.3d 345, 356–57 (7th Cir. 2011) (citations omitted). Here, Brott filed her

application in January of 2010, claiming she had been disabled since December of 2003, based in

large part on the opinion rendered by a treating psychiatrist in February of 2011, almost three years

after her March 31, 2008 last insured date. When, if at all, Brott became disabled during the

relevant time period is a determination entrusted to the Commissioner. The case will therefore be

remanded.

                                          CONCLUSION

        For the foregoing reasons, the Commissioner’s decision is REVERSED and REMANDED

to the SSA pursuant to 42 U.S.C. § 405(g) (sentence four) for further proceedings consistent with

this order. The Clerk is directed to enter judgment accordingly.

        SO ORDERED this          29th   day of March, 2019.

                                                        s/ William C. Griesbach
                                                        William C. Griesbach, Chief Judge
                                                        United States District Court




                                                  13
